          Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ANNETTE S. NEWTON

               Plaintiff,

v.                                                   No. SA:19-CV-1448-JKP

BANK OF AMERICA, N.A.

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Bank of America’s (BOA) Motion for Summary Judgment

and Plaintiff Annette Newton’s response. ECF Nos. 10, 15, 17, 19. Upon consideration of the

motion, all responses and evidence, the Court concludes the motion has merit and will be

GRANTED.

                                       Factual Background

       On June 25, 2019, Newton filed in state court, her fourth lawsuit pertaining to BOA’s lien

and/or attempted foreclosure on property located on Rue Burgundy (“the subject property”). At

the same time, Newton obtained a Temporary Restraining Order stopping foreclosure set for July

2, 2019. BOA removed that cause to federal court on July 9, 2019, as Annette S. Newton v. Bank

of America, N.A., No SA-19-CV-797-FB (“the previous action”). In the previous action, Newton

asserted causes of action for breach of contract, breach of fiduciary duty and breach of duty of

cooperation. The statement of Relevant Facts in the Complaint in the previous action are almost

identical to the statement of Relevant Facts in this action.
          Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 2 of 6




       In both actions, Newton states her mother, Olga V. Silva, purchased the subject property

in 2005. BOA assumed the note and deed of trust on the subject property some time later. Upon

Ms. Silva’s passing in 2012, the subject property was bequeathed by her will to a trust. Newton’s

sister, Gina Padalecki, was executor of Ms. Silva’s will and trustee of the trust. Newton alleges

Ms. Padalecki, as executor and trustee, attempted to assume the loan, refinance or make pay-

ments to no avail. Instead, BOA declared the loan in default and accelerated the note in March

2013. BOA posted the subject property for foreclosure “numerous times. However, [BOA] has

not completed a valid foreclosure sale on the Property to date.”

       On August 8, 2019, BOA sent a formal rescission letter to Newton and all relevant parties

in which it rescinded the note’s maturity. On August 29, 2019, the District Court granted BOA’s

motion to dismiss pursuant to Federal Rule of Procedure 12(c) and dismissed Newton’s claims

with prejudice.

       Following dismissal of the previous action, Newton’s sister, as executor of the will and

trustee of the trust, gave the subject property to Newton by Quit Claim Deed on November 29,

2019. On December 2, 2019, Newton filed suit again in state court seeking declaratory judgment

that: (1) pursuant to Texas Civil Practices and Remedies Code Chapter 37, the subject deed of

trust lien on the property on Rue Burgundy is void; and (2) pursuant to Texas Civil Practices and

Remedies Code Chapter 16, because BOA failed to foreclose within four years after the date of

original acceleration of the note, the subject deed of trust lien and power of sale to enforce the

lien are void. BOA removed this action to this federal court on December 13, 2019. BOA re-

accelerated the note on January 20, 2020. BOA now files a Motion for Summary Judgement.




                                                2
           Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 3 of 6




                                             Legal Standard

         Summary judgment is appropriate where “the pleadings, depositions, answers to interrog-

atories and admissions on file, together with affidavits, if any, show that there is no genuine dis-

pute as to any material fact and that the moving party is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Rodriguez v.

Pacificare, Inc., 980 F.2d 1014, 1019 (5th Cir. 1993).1 The “party seeking summary judgment

always bears the initial responsibility of informing the district court of the basis for its motion.”

Celotex Corp., 477 U.S. at 323. To do so, the moving party must identify the portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the affi-

davits that demonstrate the absence of a triable dispute of material fact. Celotex Corp., 477 U.S.

at 323; Union Planters Nat’l Leasing v. Woods, 687 F.2d 117, 121 (5th Cir. 1982).

         If the movant carries that initial burden, the burden shifts to the nonmovant to identify

specific facts or present competent summary judgment evidence showing the existence of a gen-

uine fact dispute. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986); see also Fed.R.Civ.P. 56(c).

                                               Discussion

         BOA argues res judicata bars Newton’s requested declaratory relief because she could

have asserted these claims for relief in previous lawsuits, specifically the previous action dis-

missed by this federal court.

         Newton responds she did not obtain title to the property until after the dismissal of the

previous action, and therefore, she could not have requested the declaratory relief sought here.



     1
      Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains un-
changed.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).


                                                     3
          Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 4 of 6




Newton also argues the four-year statute of limitations barring foreclosure on the subject proper-

ty had not yet expired during the previous action, and for this reason was not yet ripe to assert.

       “Under res judicata, a final judgment on the merits of an action precludes the parties or

their privities from relitigating issues that were or could have been raised in that action.” Allen v.

McCurry, 449 U.S. 90, 94 (1980); Houston Prof’l Towing Ass'n v. City of Houston, 812 F.3d

443, 447 (5th Cir. 2016). The test for res judicata has four elements: (1) the parties in the two

actions are identical; (2) a court of competent jurisdiction rendered judgment in the prior action;

(3) the prior action was concluded by a final judgment on the merits; and (4) the same claim or

cause of action was involved in both actions. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d

559, 571 (5th Cir. 2005). To determine whether both suits involve the same claim or cause of

action under the fourth element, this Court uses the transactional test. Id. The transactional test

focuses on whether the two cases are based on the same nucleus of operative facts, and the prior

judgment’s preclusive effect extends to all rights of the plaintiff with respect to any part of the

transaction out of which the original action arose. Id.; Petro–Hunt, L.L.C. v. United States, 365

F.3d 385, 395-96 (5th Cir. 2004). If all elements are satisfied, res judicata bars all claims and

causes of action that were actually raised and bars all claims or causes of action that could have

been raised. Maxwell v. U.S. Bank, N.A., 544 F. App’x 470, 472 (5th Cir. 2013) (quoting In re

Howe, 913 F.2d 1138, 1144 (5th Cir. 1990)).

       With regard to the fourth element, evidence in the record establishes Newton could have

and should have requested the declaratory relief in the previous action. First, by the transactional

test, the two actions are based on the same nucleus of operative facts. In fact, the statement of

Relevant Facts in both Complaints is virtually identical. Next, Newton’s argument that the stat-

ute of limitations claim was not yet ripe at the time of the previous action fails by her own ad-



                                                  4
           Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 5 of 6




mission and by evidence presented, and therefore, should have been raised. By Newton’s own

admission in her Complaint, BOA accelerated the subject loan in March 2013, which means her

request for declaratory relief would have been ripe in March 2017. Although she presents no

supporting, competent summary judgment evidence, in her response to BOA’s Motion for Sum-

mary Judgment, Newton asserts BOA accelerated the loan on July 21, 2015. Even if the Court

accepted this assertion without evidence, Newton’s request for declaratory relief would have

been ripe on July 21, 2019. Newton filed the previous action on June 25, 2019, it was removed to

federal court on July 9, 2019, and the district court issued its Order of Dismissal on August 29,

2019. Therefore, Newton could have raised the requests for declaratory relief asserted here in the

previous action.

        The record also establishes the first three elements of res judicata. The parties in the two

actions, Annette Newton and Bank of America, are identical. Although Newton asserts she

lacked standing in the previous action, the test is whether the parties are identical. The parties do

not dispute the judgment in the prior action was rendered by a court of competent jurisdiction,

and the previous action was concluded by a final judgment on the merits. Newton fails to pre-

sent evidence which raises a genuine dispute of material fact on any of these elements.

        For these reasons, the summary judgment evidence establishes res judicata bars the de-

claratory relief requested in this action.

                                             Conclusion

        The Court reviewed Newton’s Complaint, BOA’s Motion for Summary Judgment, the re-

sponses and the exhibits attached. The Court concludes BOA’s motion has merit and should be

granted.




                                                 5
         Case 5:19-cv-01448-JKP Document 20 Filed 08/01/20 Page 6 of 6




       Accordingly, IT IS HEREBY ORDERED that Bank of America’s Motion for Summary

Judgment is GRANTED. All requests for declaratory relief are DISMISSED WITH PREJU-

DICE. This case is now CLOSED. The Order of Referral to Magistrate Judge Chestney [ECF

No. 3] is hereby WITHDRAWN.

       Plaintiff Annette Newton is admonished that should she file another case that a court de-

termines to be based upon the same operative facts, claims or causes of action as this and previ-

ous cases, she could be subject to imposition of sanctions or pre-filing injunction. See Baum v.

Blue Moon Ventures, LLC, 513 F.3d 181, 187-192 (5th Cir. 2008).



       It is so ORDERED.
       SIGNED this 1st day of August, 2020.




                                            JASON PULLIAM
                                            UNITED STATES DISTRICT JUDGE




                                               6
